Citation Nr: 0613426	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased initial evaluation for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to October 
1968.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, in June 2003, which confirmed and continued 
the veteran's 20 percent evaluation for diabetes mellitus and 
granted the claim for an earlier effective date for the award 
of service connection for diabetes of date of May 2001.

In correspondence dated September 2003, the veteran also 
expressed disagreement with his effective date of service 
connection.  However, this claim was subsequently withdrawn 
via correspondence from the veteran's authorized 
representative in November 2003.  See 38 C.F.R. § 20.204.

The veteran has submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
diabetes mellitus.

The Board observes that, in addition to diabetes mellitus, 
the veteran is service connected for coronary artery disease, 
hypertension, and bilateral peripheral neuropathy of the 
lower extremities.  His recent medical history is significant 
for hospitalizations and surgery relating to his coronary 
artery disease.

In a statement of August 2004, a private physician checked 
off a block indicating that the veteran's diabetes required 
insulin, a restricted diet, and regulation of activities.  
The physician appeared to consider disabilities other than 
just diabetes in reaching his conclusion.  However, the 
veteran's most recent November 2003 VA examination included 
no findings on this matter and the veteran, in correspondence 
from September 2003, stated that he was unable to participate 
in sports and other activities following his bypass surgery 
and his many stents.  As the question remains whether the 
veteran's diabetes, without consideration of the other 
service-connected secondary conditions, requires the 
regulation of activities, an additional VA examination is 
necessary.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As remand is otherwise required, corrective 
notice can be provided on remand.  
      
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the 
veteran that an effective date for the 
award of benefits will be assigned if an 
increased rating is granted, and also 
includes an explanation as to the type of 
evidence that is needed to establish such, 
as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records dating from 
April 2004 to the present should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded a 
VA diabetes examination in order to more 
accurately determine the current severity 
of his service-connected diabetes 
mellitus.  All pertinent symptomatology 
and findings should be reported in detail, 
and all appropriate studies should be 
performed.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examinations.  

The examiner should specifically comment 
as to whether, due solely to service-
connected diabetes mellitus (and not due 
to secondary conditions of peripheral 
neuropathy of the legs, coronary artery 
disease, hypertension, or nonservice 
connected conditions) the veteran requires 
the regulation of activities to control 
diabetes.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





